Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered January 24, 2002, as amended February 25, 2003, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years and 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to cause, at least, serious physical injury could be inferred from his act of firing a shot at the victim at close range, striking him in the chest (see e.g. People v Vigliotti, 270 AD2d 904 [2000], lv denied 95 NY2d 839 [2000]). There was no evidence suggesting that defendant fired a warning shot that accidentally struck the victim, or that the weapon discharged accidentally.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Ellerin, Williams, Lerner and Sweeny, JJ.